SUPPLEMENT DATED JUNE 21, 2012 TO PROSPECTUS DATED DECEMBER 31, 2003 FOR KEYLIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT I This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Policy. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference.
